Citation Nr: 0523523	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-21 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1974 to 
July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  

In that determination, the RO, among other things, granted 
service connection for bilateral pes planus and assigned a 
noncompensable evaluation effective from January 2001.  The 
veteran disagreed with the disability rating.  By rating 
decision dated in July 2003, the RO increased the evaluation 
to 30 percent, effective from January 2001.    

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.

As the statement of the case has indicated that all pertinent 
evidence has been considered, and the RO has determined that 
a 30 percent rating is to be assigned for the entire period 
at issue, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Further, the United States Court of Appeals for Veterans 
Claims (the Veterans Claims Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the veteran has not withdrawn 
the appeal, the issue of an evaluation above the current 30 
percent remains in appellate status. 

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

Under the applicable regulations, a 30 percent disability 
rating for bilateral flatfoot requires a competent finding of 
a severe condition with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2004).  

The next higher evaluation, 50 percent, which is the highest 
rating allowable, requires evidence of pronounced flatfoot 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo-achillis on manipulation with no improvement with 
the use of orthopedic shoes or appliances.  Id.  

In August 2004, the veteran underwent a VA foot examination.  
At that time, his bilateral pes planus was found to be 
essentially asymptomatic.  There was no tenderness on 
palpation of the Achilles tendon, ankle range of motion was 
within normal limits, stable ankles, and no unusual calluses 
on the soles of the feet indicative of unusual weightbearing.  
He gave no history of exacerbations of pain due to his 
flatfeet.  

The examiner observed that the veteran wore no inserts other 
than foam padding for protecting the surgical site on his 
right foot from the recent bunionectomy and that his shoes 
did not have arch supports other than those which had been 
built into the shoes themselves.  Further, the examiner 
associated the veteran's right foot functional limitations, 
as well as his foot pain and decreased endurance with 
ambulation, with the recent bunionectomy.  

Nonetheless, at a personal hearing before the Board, the 
veteran testified that his service-connected bilateral pes 
planus had worsened since his last examination.  In 
particular, he reported that he wore orthopedic shoes, which 
were specially made for his feet and that, despite these 
appliances, he continued to experience tenderness at the 
bottom of his feet and a constant pulsating sensation (also 
described as spasm) in his feet and legs.  Hearing transcript 
(T.) at 3, 7.  

Moreover, the veteran testified that he had received 
additional VA foot treatment a couple months prior to the 
hearing; however, there are no records associated with the 
claims file since August 2004.    

In light of the veteran's complaints of increased 
symptomatology since the last VA examination and recent 
treatment, the Board finds that a remand is necessary.  The 
purpose of such an examination is to determine the current 
nature and extent of the veteran's bilateral pes planus and 
to obtain recent VA treatment records.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of bilateral foot treatment that 
the veteran has received at the VAMC in 
Jackson, Mississippi, since August 2004.  
All available reports not previously 
obtained should be associated with the 
veteran's claims folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature and extent of the 
service-connected bilateral pes planus.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

All pertinent pathology associated with 
the veteran's service-connected bilateral 
pes planus should be noted in the 
examination report.  In particular, the 
examiner should note the presence 
(including degree), or absence, of 
pronation, tenderness of the plantar 
surfaces of the feet, inward 
displacement, spasm of the tendo-achillis 
on manipulation.  The examiner should 
also obtain from the veteran information 
regarding his use of orthopedic shoes or 
appliances (including, for example, his 
frequency of any such use).  

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
LINDA ANNE HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
 
 
 
 


